Citation Nr: 1413205	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  10-27 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for arthritis of the right knee.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for arthritis of the left knee.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for schizoaffective disorder.

4.  Entitlement to service connection for a psychiatric disorder.

5.  Entitlement to an initial rating in excess of 10 percent for patellofemoral syndrome, right knee.

6.  Entitlement to an initial rating in excess of 10 percent for patellofemoral syndrome, left knee.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to November 1974.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from March 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Togus, Maine (RO).

In October 2012, the Veteran presented testimony before the undersigned at a videoconference hearing.  A transcript of that hearing is of record.  

The issues of entitlement to service connection for a psychiatric disorder and entitlement to initial ratings in excess of 10 percent for patellofemoral syndrome of the right and left knees are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  On the record at the October 2012 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for arthritis of the right knee.

2.  On the record at the October 2012 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for arthritis of the left knee.

3.  A June 2007 rating decision denied service connection for schizoaffective disorder.  The Veteran was notified of that decision via July 9, 2007 letter, but did not initiate an appeal or submitted new and material evidence within 1 year of that decision.

4.  Since the last, final rating decision issued in June 2007, evidence has been associated with the claims file that was not of record at the time of this rating decision which relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for a schizoaffective disorder.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for arthritis of the right knee have been met.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2013).

2.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for arthritis of the left knee have been met.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2013).

3.  Evidence submitted to reopen the claim of entitlement to service connection for a schizoaffective disorder is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Arthritis of the Knees

In March 2009, the Veteran filed claims to reopen the previously denied issues of entitlement to service connection for arthritis of the right and left knees.  A June 2009 rating decision denied the request to reopen those claims.  The Veteran filed a notice of disagreement with the rating decision in June 2009, and perfected an appeal as to these issues in March 2010.  A separate March 2010 rating decision granted service connection for patellofemoral syndrome of right and left knees and assigned 10 percent ratings for each.  As a result, in October 2012 hearing before the Board, the Veteran stated that he wanted to withdraw the issues of whether new and material evidence has been submitted to reopen claims of entitlement to service connection for arthritis of the right and left knees.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  
A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R §§ 20.202, 20.204(b) (2013).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204(c) (2013).  Oral statements are valid for the purpose of withdrawing a claim if made by the Veteran while on the record at a hearing.  38 C.F.R. § 20.204(b) (2013).

With regard to the issues pertaining to whether new and material evidence has been submitted to reopen claims of entitlement to service connection for arthritis of the right and left knees, prior to the promulgation of a decision by the Board, the Veteran stated that he wanted to withdraw his appeal of those issues.  As a result, no allegation of error of fact or law remains before the Board for consideration with regard to these issues.  As the Board finds that the Veteran has withdrawn the issues, it does not have jurisdiction to review an appeal pertaining to whether new and material evidence has been submitted to reopen claims of entitlement to service connection for arthritis of the right and left knees.  Therefore, they are dismissed.

Psychiatric Disorder

In November 2000, the Veterans Claims Assistance Act of 2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013).  VA has issued regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  Without deciding whether the notice and development requirements of the VCAA have been satisfied in the present case, this law does not preclude the Board from adjudicating the issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a psychiatric disorder as the Board is taking action favorable to the Veteran by reopening the claim.  As such, this decision poses no risk of prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (noting that when the Board addresses a question that has not been addressed by the RO, it raises the possibility that the Veteran will be prejudiced by not having been afforded the full benefits of those procedural safeguards).

An October 2006 rating decision denied entitlement to service connection for schizoaffective disorder on the basis that there was no evidence that the Veteran was treated or diagnosed with a psychiatric disorder during military service.  Subsequently, after the receipt of additional evidence, a June 2007 rating decision confirmed and continued the October 2006 determination on the basis that there was no evidence that the Veteran's psychiatric disorder had been diagnosed within one year of discharge from military service and that the new records did not show a mental disorder existed in service.  The relevant evidence of record at the time of the June 2007 rating decision consisted of the Veteran's service treatment records, copies of some of the Veteran's service personnel records, private medical records dated from October 1997 to December 1999, and VA treatment records dated from March 1998 to June 2006.
 
The Veteran did not file a notice of disagreement after the June 2007 rating decision.  Additionally, new and material evidence was not received by VA.  38 C.F.R. § 3.156(b).  Therefore, the June 2007 rating decision is final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

A finally decided claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108 (West 2002).  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In March 2009, a petition to reopen the issue of entitlement to service connection for schizoaffective disorder was received.  Evidence of record received since the June 2007 rating decision includes numerous VA medical records, private medical records, and Social Security Administration records.  These records include a July 2000 State of Maine Disability Determination Services report which is "new" in that it was not of record at the time of the June 2007 rating decision.  In addition, the July 2000 report stated that it appeared that the Veteran "had some difficulty serving in the Army . . . .  He seems to have received some sort of psychological counseling during this period of time and was offered the opportunity to leave with an honorable discharge."  These statements constitute evidence that the Veteran was experiencing psychological symptoms during active service.

The claim was previously denied on the basis that there was no evidence that the Veteran's currently diagnosed psychiatric disorder began in service or within one year of separation from service.  Therefore, the new evidence includes competent and credible evidence which relates to an unestablished fact necessary to substantiate the Veteran's claim and the new evidence creates a reasonable possibility of substantiating the claim.  As the new evidence is also material, the case must be reopened.  Molloy v. Brown, 9 Vet. App. 513, 516 (1996) (concluding that "where evidence supports service incurrence of an injury, the Board may not, on the one hand, deny the claim for lack of medical evidence and later, when medical evidence is submitted, refuse to reopen the claim due to the lack of evidence of service incurrence").  To that extent only, the claim is allowed.


ORDER

The issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for arthritis of the right knee is dismissed.

The issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for arthritis of the left knee is dismissed.

New and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disorder and the claim is reopened.  To that extent only, the claim is allowed.


REMAND

With respect to the reopened issue of entitlement to service connection for schizoaffective disorder, the Board finds it should now be expended to encompass any acquired psychiatric disorder reasonably be encompassed by several factors including:  the Veteran's description of the claim; the symptoms the Veteran describes; and the information the Veteran submits or that the Secretary obtains in support of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) ("Although the appellant's claim identifies PTSD without more, it cannot be a claim limited only to that diagnosis . . . Reasonably, the appellant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction his mental condition, whatever that is, causes him.").

The Veteran claims that he was separated from service five months early due to symptoms of a psychiatric disorder.  The Veteran's DD Form 214 states that he was discharged from service under honorable conditions after 2 years, 6 months, and 
25 days.  Such a period of service is consistent with the Veteran's report of being separated 5 months early.  In addition, in March 2007 the Veteran submitted copies of service personnel records that demonstrate that he was charged under Article 15, Uniform Code of Military Justice, in June 1973, August 1973, March 1974, April 1974, and June 1974.  These documents constitute evidence that the Veteran had abnormal behavior during active service.  Other than the Article 15 reports provided by the Veteran, there are no copies of the Veteran's service personnel records associated with the Veteran's claims file.  As the evidence of record clearly demonstrates that the Veteran underwent multiple disciplinary proceedings and includes evidence that the Veteran was discharged from service five months early, the Veteran's complete service personnel records may contain information relevant to the Veteran's psychiatric disorder claim.  Accordingly, an attempt must be made to obtain these records.  38 C.F.R. § 3.159(c)(2) (2013).

In addition, there is medical evidence of record that the Veteran has a current diagnosis of a psychiatric disorder.  As noted above, the July 2000 State of Maine Disability Determination Services report indicates that the Veteran experienced behavioral difficulties during active service which may have resulted in an early discharge.  The Veteran claims that these behavioral difficulties were symptoms of his currently diagnosed psychiatric disorder.  The Veteran has never been provided with a VA medical examination to determine the etiology of his psychiatric disorder.  Therefore, the Veteran must be provided with a VA medical examination to determine whether he has a current diagnosis of a psychiatric disorder and, if so, whether it is related to active service.  38 C.F.R. § 3.159(c)(4) (2013).

With respect to the Veteran's claims of entitlement to initial ratings in excess of 
10 percent for patellofemoral syndrome of the bilateral knees, VA is generally required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A.  This duty to assist includes the conduct of a thorough and comprehensive medical examination.  38 C.F.R. § 3.327(a).  Where the available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).

In this case, the Veteran last underwent a comprehensive VA examination of his knees in February 2010.  In an October 2012 hearing before the Board, the Veteran reported that his knee symptoms had increased in severity since the February 2010 VA medical examination.  See Transcript at 14-15.  The Board therefore concludes that an additional VA examination is needed to provide a current picture of the Veteran's service-connected knee disabilities.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the National Personnel Records Center, or any other appropriate service department office, and obtain complete copies of the Veteran's service personnel records.  A formal determination, pursuant to 38 C.F.R. § 3.159(c)(2), must be entered in the record if it is determined that any of the above records or information do not exist or that efforts to obtain them would be futile.  In the event that it is determined that the records or information are unavailable, provide the Veteran with appropriate notice under 38 C.F.R. § 3.159(e), and give him an opportunity to respond.

2.  Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated or examined him for his left knee, right knee, and psychiatric disorders.  After obtaining any necessary authorization from the Veteran, an appropriate number of attempts must be made to obtain copies of treatment records identified by him in response to this request which have not been previously secured.  All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts to obtain named records, such records cannot be obtained, the Veteran must be notified and (a) the specific records that cannot be obtained must be identified; (b) the efforts that were made to obtain those records must be explained; (c) any further action to be taken by VA with respect to the claims must be noted; and (d) the Veteran must be notified that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

3.  Thereafter, schedule the Veteran for a VA examination to ascertain the etiology of any current psychiatric disorder.  The examiner must review the claim file (i.e., both paper and electronic records) and should note that review in the report.  Based upon review of the service treatment records, service personnel records, and post-service medical records, the examiner must provide a full multiaxial diagnosis pursuant to DSM-IV/DSM V.  

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any psychiatric disorder found is etiologically related to the Veteran's active service.  

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any psychiatric disability found is due to or aggravated by a service-connected disability.  

If any current psychiatric disorder is attributable to factors unrelated to service or a service-connected disability, the examiner should specifically so state.  A comprehensive rationale for all opinions must be provided.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain why.

4.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected right and left knee disabilities.  The claims file (i.e., both paper and electronic records) must be made available to the examiner for review in conjunction with the examination.  

All indicated testing must be conducted, including a thorough orthopedic examination of the Veteran's left and right knees.  The examiner must conduct full range of motion studies on the Veteran's right and left knees.  Specifically, the examiner must first record the range of motion on physical evaluation, in terms of degrees.  If there is evidence of pain on motion, the orthopedic examiner should, if feasible, portray any such functional loss during flare-ups in terms of the degree of additional range-of-motion loss or otherwise explain why such detail feasibly could not be determined.  The same range of motion studies must then be repeated after multiple repetitions and after any appropriate weight-bearing exertion.  

The examiner must also state whether there is any ankylosis, abnormalities of the semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum.  Additionally, the examiner must comment on whether the Veteran experiences recurrent subluxation or lateral instability of either knee.  If so, whether such subluxation or instability is more nearly characterized as slight, moderate, or severe.  Any opinion provided must include a comprehensive rationale.

5.  Notify the Veteran that it is his responsibility to report for any VA examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

6.  Readjudicate the issues on appeal.  Thereafter, if any benefit sought remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Paul Sorisio
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


